Citation Nr: 0027075	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  97-31 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether a May 1997 rating decision declining to reopen a 
claim of entitlement to service connection for bilateral 
arthritis of the knees was timely appealed.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a demyelinating disease.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1970 to 
August 1973.  He had additional service in the Alaska Army 
National Guard.  It has been verified that some of this 
service took place between July 1979 and August 1995.  It 
appears that additional service took place within an earlier 
period of time, but this service has not been verified.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.

After the May 1997 rating decision was issued the appellant 
requested that his claims file be transferred to the 
Pittsburgh, Pennsylvania Regional Office.


FINDINGS OF FACT

1.  In a May 1997 rating decision, the Anchorage, Alaska RO 
issued a rating decision that new and material evidence had 
not been submitted sufficient to reopen a claim of 
entitlement to service connection for bilateral arthritis of 
the knees.  The appellant was informed of the RO's decision 
in a letter dated May 8, 1997.  A timely Notice of 
Disagreement (NOD) was submitted as to that decision later 
that month.

2.  On July 27, 1998, in direct response to his NOD, the 
Pittsburgh RO mailed the appellant a Supplemental Statement 
of the Case (SSOC) addressing for the first time the issue 
whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a bilateral 
knee disorder had been submitted.

3.  A substantive appeal pertaining to the issue whether new 
and material evidence sufficient to reopen a claim of 
entitlement to service connection for a bilateral knee 
disorder was not received at the RO within 60 days from the 
date of mailing of the SSOC.

4.  In a letter to the appellant from the Board, dated April 
11, 2000, the appellant was informed that the Board had 
raised the issue of the timeliness of his substantive appeal 
regarding the issue whether new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for bilateral arthritis of the knees.  The letter 
apprised the appellant that he had 60 days from the date 
thereof to present a written argument, submit additional 
evidence relevant to jurisdiction, or request a hearing to 
present oral argument of the timeliness of his substantive 
appeal.  The appellant did not respond.


CONCLUSION OF LAW

A timely substantive appeal pertaining to the issue whether 
new and material evidence sufficient to reopen a claim of 
entitlement to service connection for bilateral arthritis of 
the knees had been submitted was not received.  The Board 
does not have jurisdiction over this issue.  38 U.S.C.A. § 
7105(d)(3) (West 1991); 38 C.F.R. § 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When appealing a decision by a RO denying a benefit, an 
appellant will be afforded a period of 60 days from the date 
the SOC is mailed to him, or the remainder of the one-year 
period from the date of mailing of notification to the 
appellant relative to the determination being appealed, 
whichever ends later, in which to file his formal appeal.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).

The record reflects that the appellant was notified in 
correspondence from the Anchorage RO dated May 8, 1997, of a 
rating decision entered in May 1997 determining that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for bilateral arthritis of 
the knees.  A timely NOD was received in June 1997.  In 
response to the NOD, the Pittsburgh RO mailed the appellant 
an SSOC July 27, 1998 addressing whether new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for bilateral arthritis of the knees had 
been submitted.  The expiration date for filing a substantive 
appeal, pursuant to the provisions of 38 C.F.R. § 20.302(b), 
was 60 days after the July 27, 1998 mailing of the SSOC.  The 
record reflects, however, that by September 27, 1998, the 
appellant had not submitted either a substantive appeal 
concerning this issue or a request for an extension of time, 
in accordance with 38 C.F.R. § 20.303 (1999).  

In a letter dated April 11, 2000, the Board informed the 
appellant that he had failed to submit, within 60 days of the 
July 27, 1998 SSOC, a timely substantive appeal alleging an 
error of fact or law regarding the issue whether new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for bilateral arthritis of the knees 
had been submitted, and hence, the issue whether he had filed 
a timely substantive appeal was raised.  The appellant was 
given 60 days from April 11, 2000, to submit written argument 
or additional evidence relevant to the Board's jurisdiction, 
or to request a hearing on the question of timeliness of his 
appeal.  The appellant did not respond.  Therefore, in the 
absence of a timely substantive appeal pertaining to the RO's 
May 1997 rating decision that new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for bilateral arthritis of the knees had not been 
submitted, the Board is without jurisdiction to entertain an 
appeal of such issue.   See Roy v. Brown, 5 Vet. App. 554, 
556 (1993).  Accordingly, the application to reopen this 
claim is dismissed for lack of jurisdiction.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.302.



ORDER

A timely substantive appeal not having been received, the 
application to reopen the claim of entitlement to service 
connection for bilateral arthritis of the knees is dismissed.


REMAND

A June 1996 rating decision denied the appellant's claim of 
entitlement to service connection for a demyelinating 
disease.  A timely Notice of Disagreement was not filed, and 
that decision became final.  38 U.S.C.A. § 7105(c) (West 
1991).  

Once a rating decision on a claim has become final, the claim 
will not be reopened except as otherwise provided by law.  
38 C.F.R. § 3.104(a) (1999).  A final decision shall be 
reopened if it is determined that new and material evidence 
has been added to the record.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).  Under 38 C.F.R. § 3.156, 
new and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order that the 
merits of the claim may be fairly decided.  Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998).  

The Board further observes that the United States Court of 
Appeals for Veterans Claims has held that claims presenting 
the question of new and material evidence are to be governed 
by a three-step process.  First, it must be determined 
whether the appellant has presented evidence under 38 C.F.R. 
§ 3.156(a) that is sufficient to reopen the claim; second, if 
the claim has been reopened, it must be determined whether, 
based upon all the evidence of record, the claim is well 
grounded; third, if the claim is well grounded, the merits 
must be addressed, but only after ensuring that the duty to 
assist the claimant under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  If a negative answer is reached at either step one or 
two no further adjudication is in order. 

The Board finds in this case, however, that prior to 
undertaking the adjudicatory process prescribed by Elkins, 
the RO must accomplish further development pursuant to the 
provisions of 38 U.S.C.A. § 5106 (West 1991), and the 
decision in Hayre v. West, 188 F.3d 1327 (Fed.Cir. 1999).  In 
this regard, the appellant is claiming entitlement to service 
connection for a demyelinating disease.  The record suggests 
that his claim rests on the contention that this disorder 
first arose or was aggravated during his Alaska Army National 
Guard service, rather during his tour of active duty service 
(i.e., September 1970 to August 1973).  

Service medical records considered in the June 1996 rating 
decision show that between June and September 1993, while 
serving in some unverified status with the Alaska Army 
National Guard, the appellant was treated for symptoms of 
what ultimately was diagnosed as a spastic paraparesis and a 
uniform demyelinating disease.  (See Madigan Army Medical 
Center records from August to September 1993.)  These records 
also reflect that the appellant stated that for the prior 
five years he had experienced pertinent symptomatology.  
Interestingly, however, the records from Madigan Army Medical 
Center contain a notation that the appellant was on "active 
duty."  This report, however, is not verified.  Private 
medical records from Claudia F. Lucchinette, M.D., of the 
Mayo Clinic, which were submitted in August 1997, document 
that in April 1996, he gave a history that he first became 
symptomatic with a gait disorder and sexual impotence in 
1983.  

Service connection can be awarded for disability resulting 
from performance of "active military, naval or air 
service."  When the service in question does not represent 
"active duty," see 38 U.S.C.A. §§ 101(21) (West 1991), but 
instead represents reserve and/or national guard duty, 
particular definitions of "active military, naval or air 
service" are to be observed.  "Active military, naval or 
air service" includes any active duty for training (ACDUTRA) 
if the individual performing the service is disabled from an 
injury or disease incurred or aggravated during the service.  
Inactive duty training (INACDUTRA) may qualify as "active 
military, naval or air service" only if the individual is 
disabled from an injury incurred or aggravated during the 
INACDUTRA.  38 U.S.C.A. §§ 101(22)-(24), 1131 (West 1991).  
Therefore, the periods and nature of the service of a 
claimant, if other than "active duty," bear directly on, 
and may limit, his or her entitlement to service connection 
for a current disability.  Because reserve and national guard 
service are by definition episodic, careful review of the 
periods of service is required to assess whether there has 
been demonstrated in-service incurrence or aggravation of 
injury or disease and a specific link between the in-service 
condition and the claimed current disability.  Furthermore, 
because entitlement to service connection may also depend on 
whether the service constituted ACDUTRA or INACDUTRA, a 
careful review of the nature of the service performed during 
each period may also be required.  See, McManaway v. West, 13 
Vet. App. 60 (1999). 

In this case, although some information concerning the 
general time frame of some of the appellant's Alaska Army 
National Guard service is of record, additional information 
is needed to identify each and every period of service, and 
the nature of the service during each period so that the 
determination of the issue of the appellant's entitlement to 
service connection for a demyelinating disease may be a fully 
informed one.  Federal departments and agencies must furnish 
the Secretary with such information as the Secretary may 
request for the purpose of determining eligibility for or 
amounts of benefits, or verifying other information with 
respect thereto.  38 U.S.C.A. § 5106 (West 1991).

Hence, this case is REMANDED for the following actions:

1.  The RO must take appropriate action 
to verify each and every period of the 
appellant's military service in the 
Alaska Army National Guard, and the 
nature of such service including the 
exact periods of any ACDUTRA and/or 
INACDUTRA performed.  Attention must be 
paid not only to the time frame between 
July 1979 and August 1995 but also to any 
other prior term of service.  Also, the 
RO must additionally attempt to obtain 
any service medical records for such 
verified periods of service, including 
reports of entrance, separation, and 
periodic physical examinations not 
currently in the claims file.  

In order to accomplish this objective, 
the RO must contact all possible 
custodians of these records, including, 
but not limited to, the National 
Personnel Records Center, the Alaska 
Adjutant General, the Alaska Army 
National Guard (at Headquarters STARC, 
P.O. Box 5800, Fort Richardson, Alaska 
99505-5800), the Army Personnel Records 
Center, and all other appropriate 
government and military authorities.  All 
attempts to secure these records must be 
documented and that documentation 
included in the claims file.  If 
clarification is needed regarding any of 
the appellant's periods of service or the 
nature of the service performed therein, 
the RO should contact the appellant to 
request such clarification.  All service 
personnel or medical records obtained 
must be associated with the claims file.  
The RO must then prepare a summary for 
inclusion in the claims file listing each 
period of service, the nature of the 
service performed therein, and whether 
that service constituted ACDUTRA or 
INACDUTRA.  If any period or type of 
claimed service cannot be verified, or if 
service medical records for any period of 
service prove unavailable, documentation 
to that effect also must be included in 
the claims file, and the appellant 
informed in writing.

2.  The RO should also request that the 
appellant identify any and all inpatient 
and/or outpatient treatment that he 
received for any neurological disorder 
from any military, private or VA facility 
during the years the appellant served 
with any reserve or National Guard 
component.  A copy of the RO's request to 
the veteran and his reply should be 
placed in the claims file.  Following his 
response, the appellant must personally 
be requested to submit copies of any and 
all private medical records named.  The 
RO should obtain and associate with the 
claims file all military and VA medical 
records from the facilities named.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  
All attempts to secure the military and 
VA records should be documented.

3.  After the above-requested development 
has been accomplished, the RO must 
readjucicate the issue whether new and 
material evidence has been submitted 
sufficient to reopen the appellant's 
claim of entitlement to service 
connection for a demyelinating disease.  
In deciding this issue, the RO must 
follow the provisions of 38 C.F.R. 
§ 3.156(a), in accordance with the 
decision in Hodge.  The test announced in 
Colvin v. Derwinski, 1 Vet. App. 171 
(1991), may not be used.  Thereafter, if 
appropriate, the adjudication process 
outlined in Elkins must be followed.  If 
any determination is unfavorable to the 
appellant, the RO should issue a 
supplemental statement of the case and 
afford an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 



